Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:  “of claim 1, the hard tube…” should read of “of claim 1, wherein the hard tube…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chin et al. (US 2018/0125510). Chin discloses a device for providing access across a site of obstruction comprising a cannula (101) having a proximal end (101a) , a distal end (101b) , and a lumen extending therebetween ([0009]), a hard tube (109; “non-collapsible at operating pressure” as per [0035], thus considered “hard”; see also [0023] – can have stainless steel reinforcing braid or coil) being slidably movable longitudinally within the lumen, the hard tube being longer than . 
Regarding claim 9, Chin discloses a system for providing access across a site of obstruction comprising a cannula and everting member as discussed above in more detail with respect to claim 1. The system further comprises a push assembly (107) positioned within the cannula lumen and having a pathway along its entire length, the push assembly being slidably disposed across the proximal end of the cannula into the lumen of the cannula and being connected at its distal end to the second end of the everting member (see figs. 2a-2f) such that advancement of the push assembly along the lumen of the cannula moves the everting member from an inverted position within the lumen of the cannula to an everted position outside the cannula (figs. 2a-2c), and a hard tube (109) fixedly attached to the push assembly (consider when everting member is re-pressurized to collapse onto tube 109, such that hard tube is fixedly attached, via everting member 105, to the push assembly; [0035]) and being slidably movable with the push assembly within the lumen, the hard tube being disposed distal to the everting member when the everting member is in the everted position outside the cannula (see at least fig. 2D).
Regarding claims 2 and 10, the device further comprises an anchoring member (113) circumferentially placed about an outer surface of the cannula and in fluid communication with the lumen.
Regarding claims 3 and 11, the lumen provides a path along which pressurizing fluid can be introduced and evacuated from the cannula such that in the presence of pressurizing fluid the anchoring member (113) inflates while the everting member compresses onto the hard tube and in the absence of pressurizing fluid the anchoring member deflates while the everting member decompresses from the hard tube ([0014], [0029]).
Regarding claims 4 and 12, the anchoring member is in fluid communication with the lumen of the cannula and is expandable from a depressurized position to a pressurized position that anchors the cannula near a site of obstruction when the lumen is pressurized to an anchoring pressure sufficient to anchor the cannula in proximity to the site of obstruction ([0029]).
Regarding claim 5, Chin discloses a bushing disposed at the distal end of the cannula to couple the first end of the everting member to the distal end of the cannula (not shown, but described in par. [0021]).
Regarding claim 6, Chin further discloses a sealing member disposed between walls of the lumen and the hard tube to seal the lumen ([0020], o-ring 106; fig. 1 – noting that o-ring is between push assembly 107 and walls of cannula 101, and therefore also between walls of lumen and hard tube positioned within push assembly).
Regarding claim 7, Chin discloses a sealing member (o-ring of fluid seal/hub 110) disposed between walls of a pathway of the hard tube (which includes hub 110) and the guidewire to seal the pathway ([0029]; note that this is similar to the instant invention as shown in fig. 2a of instant application).
Regarding claims 8 and 13, the hard tube receives a guidewire (111) therethrough (see fig. 2c).
Regarding claim 14, the system of Chin further comprises an injection port (104) configured to couple to a pressurization source configured to inject fluid to pressurize the lumen and extract the fluid to depressurize the lumen ([0013]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Dinh et al. (US 6,042,578). Chin discloses the invention substantially as stated above including a hard tube (109) that may comprise multiple layers of material including metals and polymers, or combinations thereof ([0023]), but does not expressly disclose that the hard tube is covered along its entire length with a polymer sleeve or heat shrink PET sleeve. Dinh teaches that it is known to cover hard tubes (metallic braiding tube 22; figs. 2-4), which form a portion of a catheter system, with a polymer sleeve along the entire length of the hard tube. Dinh teaches a polymer sleeve (23/51/52) covering the outer surface of the hard tube (22) along its entire length and a polymer sleeve (21) covering the inner surface of the hard tube along its entire length in order to facilitate enhanced pushability of the tube and passage of an instrument through its lumen (see col. 4, ll. 52-col. 5, ll. 19). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Chin to cover the hard tube with a polymer sleeve (e.g., inner sleeve or outer sleeve or both) along the entire length of the hard tube as taught by Dinh since Chin contemplates the use of multiple layers for construction of the hard tube, including polymers in combination with metals, and such a modification facilitates pushability of the hard tube and/or passage of an instrument through its lumen according to Dinh. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KSH 3/4/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771